 Case 8:18-cv-03101-WFJ-TGW Document 1 Filed 12/28/18 Page 1 of 5 PageID 1




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT Of FLORIDA
                                    TAMPA DIVISION

MICHAEL T. BUSH, individually,

              Plaintiff,

v,                                                    CASE NO.:

RAINBOW USA, INC., a foreign
corporation,

               Defendant.


                     COMPLAINT AND DEMAND FOR JURY TRIAL

       Plaintiff, MICHAEL T. BUSH, by and through the undersigned counsel, hereby sues

Defendant, RAINBOW USA, INC., and alleges:

       1.      Michael T. Bush, (“Plaintiff’) brings this action against Rainbow USA, Inc.,

(“Defendant”), pursuant to Title VII of the Civil Rights Act of 1964, as amended (“Title VII”).

       2.      Plaintiff is a resident of Pinellas County, florida.

       3.      Defendant is a foreign corporation doing business in Florida. Defendant conducts

business in Pinellas County, Florida.

       4.      Venue lies within the Middle District of Florida because all, or a substantial part

of, the unlawful acts complained of herein occurred in Pinellas County, Florida.

       5.      Jurisdiction and venue properly lay in this Court.

       6.        On October 25, 2018, Plaintiff timely filed a charge of discrimination with the

Equal Employment Opportunity Commission (“EEOC”) and Florida Commission on Human

Relations. A notification of Right to Sue was received from the EEOC and a copy is attached

hereto as Exhibit “A.” This complaint has been filed within ninety (90) days of receipt thereof.
 Case 8:18-cv-03101-WFJ-TGW Document 1 Filed 12/28/18 Page 2 of 5 PageID 2




        7.     In December 2017, Defendant hired Plaintiff as a sales associate for their Pinellas

Park store.

       8.        At all times material, Plaintiff was qualified to perform his job with Defendant.

       9.         Plaintiff is a male.

       10.       Plaintiff was an excellent employee and never had any disciplinary action taken

against him.

       11.       In or about January 201$, the district manager instructed the store manager to

terminate Plaintiff because he is a man. The district manager further instructed the store manager

to lie to Plaintiff and tell him that his employment was terminated because the Defendant needed

to save labor costs (reduce hours).

       12.     Thereafter, on or about January 29, 2018, the store manager terminated Plaintiffs

employment because of his sex (male).

                                          COUNT I
                          Sex Discrimination in Violation of Title VII

        13.      Plaintiff re-alleges and adopts, as if fully set forth herein, the allegations stated

in paragraphs 1 through 12.

       14.       Plaintiff, a male, is a member of a protected class under Title VII.

       15.     At all material times, Plaintiff was an “employee” of Defendant within the

meaning of Title VII.

       16.     At all material times, Defendant was an “employer” within the meaning of Title

VII.

       17.       Defendant terminated Plaintiff because of his sex (male) in violation of Title

VII.




                                                 2
 Case 8:18-cv-03101-WFJ-TGW Document 1 Filed 12/28/18 Page 3 of 5 PageID 3




        18.       Defendant’s unlawful discriminatory conduct was willful and done in reckless

disregard of Plaintiff” s federally protected rights.

        19.     As a result of the foregoing actions, Plaintiff suffered lost wages and benefits,

damage to his future earning ability, professional reputation and career, mental pain, emotional

suffering, embarrassment, humiliation, and other intangible injuries.

       20.     As a result of the foregoing actions, Plaintiff retained the undersigned law firm to

which he is obligated to pay reasonable attorney fees, costs and litigation expenses.

       21.     Plaintiff is entitled to recover his attorney fees, costs and other litigation expenses

from Defendant if he prevails in this action pursuant to Title VII.

       WHEREFORE, Plaintiff requests that this Honorable Court enter judgment in his favor

and against Defendant by:

       a.      Taking jurisdiction over this action;

       b.      Declaring that Defendant violated Title VII and that Defendant’s violation of Title

VII was willful and not in good faith;

       c.      Awarding Plaintiff the amount of his back pay and benefits;

       d.      Reinstating Plaintiff with full seniority and benefits as though he had not been

               terminated or, alternatively, awarding Plaintiff front pay and benefits;

       e.      Awarding Plaintiff compensatory damages;

       f.      Awarding Plaintiff punitive damages;

       g.      Awarding Plaintiff costs, litigation expenses and reasonable attorney fees;

       h.      Awarding pre-judgment and post-judgment interest as appropriate; and

       i.      Awarding such other relief as it deems just and proper including without

               limitation any actual or nominal damages warranted.




                                                   3
 Case 8:18-cv-03101-WFJ-TGW Document 1 Filed 12/28/18 Page 4 of 5 PageID 4




                                        Demand for Jury Trial

                       Plaintiff demands a trial by jury on all issues so triable.



             27th
Dated this          day of December, 2018.


                                                 MORGAN & MORGAN, P.A.

                                                 Is! Mitchell L fratey
                                                 Mitchell L. Fraley, Esq.
                                                 Fla. Bar No. 0132888
                                                 Morgan & Morgan, P.A.
                                                 201 North Franklin Street, Suite 700
                                                 Tampa, FL 33602
                                                 Telephone: 813-393-5457
                                                 Fax: 813-393-5481
                                                 Email: mfraley@forthepeople.com
                                                 Attorneyfor Plaintiff




                                                    4
              Case 8:18-cv-03101-WFJ-TGW Document 1 Filed 12/28/18 Page 5 of 5 PageID 5
  EEOC Form 161 (11116)                    U.S.        AL EMPLoYMENT OPPORTUNITY CoMr(1 ION

                                                   DISMISSAL AND NOTICE OF RIGHTS
 To:    Michael T. Bush                                                                  From:    Tampa Field Office
        500 110th Ave N, Apt 209                                                                  501 East Polk Street
        108 S.W. Lincoln Cir North                                                                Room 1000
        St Petersburg, FL 33716                                                                   Tampa, FL 33602


       L1                     On behalf of person(s) aggrieved whose identity is
                              CONFIDENTIAL (29 CFR 16O1.7(a))
 EEOC Charge No.                                  EEOC Representative                                                    Telephone No.

                                                  CYNTHIA M. WOODRUFF,
 511-2019-00365                                   Investigator                                                           (813) 202-7902
 THE EEOC IS CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON:
       El The facts alleged in the charge fail to state a claim under any of the statutes enforced by the EEOC.

       El         Your allegations did not involve a disability as defined by the Americans With Disabilities Act.

       El         The Respondent employs less than the required number of employees or is not otherwise covered by the statutes.

       El         Your charge was not timely filed with EEOC; in other words, you waited too long after the date(s) of the alleged
                  discrimination to file your charge
       E1         The EEOC issues the following determination: Based upon its investigation, the EEOC is unable to conclude that the
                  information obtained establishes violations of the statutes. This does not certify that the respondent is in compliance with
                  the statutes. No finding is made as to any other issues that might be construed as having been raised by this charge.

       El         The EEOC has adopted the findings of the state or local fair employment practices agency that investigated this charge.

       El         Other (briefly state)


                                                          -   NOTICE OF SUIT RIGHTS                -

                                                    (See the additional information attached to this form.)

Title VII, the Americans with Disabilities Act, the Genetic Information Nondiscrimination Act, or the Age
Discrimination in Employment Act: This will be the only notice of dismissal and of your right to sue that we will send you.
You may file a lawsuit against the respondent(s) under federal law based on this charge in federal or state court. Your
lawsuit must be filed WITHIN 90 DAYS of your receipt of this notice; or your tight to sue based on this charge will be
lost. (The time limit for filing suit based on a claim under state law may be different.)

Equal Pay Act (EPA): EPA suits must be filed in federal or state court within 2 years (3 years for willful violations) of the
alleged EPA underpayment. This means that backpay due for any violations that occurred more than 2 years C3 years)
before you file suit may not be collectible.

                                                                     On behalf of the Commission

                                                                                                              -
                                                                                                                         NOV j 6
Enclosures(s)                                                                                                                 (Date Mailed)
                                                                Evangeline Hawthorne,
                                                                      Director
cc:
           Adin Goldberg, Chief HR Officer                                            Mitchell Fraley, Esq.
           Rainbow USA                                                                MORGAN & MORGAN
           1000 Pennsylvania Avenue                                                   Ste 700, One Tampa City Center
           Brooklyn, NY 11207                                                            “    FL 33602
                                                               EXHIBêT
